DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
                                                       IN THE CLAIMS

	Claim 20 has been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
wherein a selected terminal of the replica power header circuit is connected to both an input of the replica voltage circuit and the transistor.
It is noted that [0024] of Applicant’s Specification teaches that “the replica voltage circuit 210 (e.g., illustrated as operational amplifier 212 in FIG. 2, and illustrated as comparator 312 and charge pump 320 in FIG. 3) ensures that replica voltage VREP equals output voltage VOUT so that current through replica transistor 214 (e.g., replica PFET) is a scaled version of current through power header transistor 202 (e.g., power header PFET), i.e., Ii= (K/M)*IPHR and the same relationship analogously applies for the other replica currents.”
Claims 2-10 are considered allowable based at least upon their dependence upon claim 1.
For claim 11, the prior art fails to teach:
wherein a selected terminal of the replica power header circuit is connected to both an input of the replica voltage circuit and the transistor.
It is noted that [0024] of Applicant’s Specification teaches that “the replica voltage circuit 210 (e.g., illustrated as operational amplifier 212 in FIG. 2, and illustrated as comparator 312 and charge pump 320 in FIG. 3) ensures that replica voltage VREP equals output voltage VOUT so that current through replica transistor 214 (e.g., replica PFET) is a scaled version of current through power header transistor 202 (e.g., power header PFET), i.e., Ii= (K/M)*IPHR and the same relationship analogously applies for the other replica currents.”
Claims 12-19 are considered allowable based at least upon their dependence upon claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Doo et al (US 2012/0086490) and Mitev (DE 10 2019 201 195 B3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849